UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2084


RICHARD E. BOGGS,

                   Plaintiff - Appellant,

             v.

UNITED STATES,

                   Defendant - Appellee,

             and

DEPARTMENT OF TREASURY; INTERNAL REVENUE SERVICE; C.K.
O’NEAL,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-01915-MGL)


Submitted: February 7, 2020                                 Decided: March 2, 2020


Before NIEMEYER, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Boggs, Appellant Pro Se. Robert Joel Branman, Michael J. Haungs,
Supervisory Attorney, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Richard E. Boggs appeals from the district court’s order adopting the

recommendation of the magistrate judge and granting the Defendants’ motion to dismiss.

Boggs sought damages for improperly withheld taxes, specifically from “compensation for

services,” under 26 U.S.C. § 7433 (2018).       Boggs contends that “compensation for

services” is not “gross income.” However, contrary to Boggs’ assertions, “compensation

for services” is wages and, thus, taxable income. See e.g., United States v. Sullivan, 788

F.2d 813, 815 (1st Cir. 1986) (noting that “[c]ourts uniformly have rejected as frivolous

the arguments that money received in compensation for labor is not taxable income”); see

also 26 U.S.C. § 61(a)(1) (2018) (including “[c]ompensation for services” in definition of

“gross income”). Accordingly, the actions of the IRS employees did not violate the law,

and Boggs has, thus, failed to state a claim under § 7433. Accordingly, we affirm. We

dispense with oral argument because facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3